Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to the Applicant’s reply received 12/04/2020.  Claims 1-3, and 6-18 are pending.  No Claims are withdrawn.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
 
Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following claim objections are withdrawn:
Claims 1-18 are objected to because of the following informalities: The claims
duplicate the claim number after the status identifier.
The following 35 U.S.C. 112 rejections are withdrawn:
Claims 1-18 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
The Applicant’s amendments necessitated the above withdrawals.  All arguments drawn to these rejections are not considered moot.

Claim Interpretation
The term an “acidogenic source of calcium” is not defined in the Specification.  Therefore the common-use definition is “acid forming” (Merriam-Webster Online).  Since Ca++ is a lewis acid, then this reads on compounds that dissociate into Ca2+ which includes calcium chloride (see claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 7, and 12 -17 remain rejected under 35 U.S.C. 103 as being unpatentable over Cherry et al. (WO2012017363, Translation Provided ) in view of Abd-Talib et al. (Agricultural Sciences, 2013).


An effervescent pair including an organic acid with a carbonate or bicarbonate, preferably citric acid-sodium bicarbonate (pg. 8, 1st full paragraph) with the citric acid concentration ranging from 8-20 wt% and sodium bicarbonate ranging from 20-51 wt% y(Example 1); 
A probiotic (e.g. a live and active microorganism)  including the yeast Saccharomyces cerevisiae on a particulate solid support of calcium carbonate or sorbitol (pg. 17, 1st full paragraph);
Oligo-element salts (pg. 12, last paragraph) as an active ingredient including the acidogenic calcium salts CaI2 (pg. 13, middle of page);
Minerals that contain calcium, magnesium, and phosphorous (pg. 10, 2nd bullet) as well as potassium (pg. 47, claim 16) and;
Calcium salts of vitamin C (pg. 15, top).
In Example 4, Cherry et al. teach that the probiotic on a solid support is in a pellet (e.g. a solid bolus) with anhydrous components and no water, therefore it would be obvious that the probiotic is dried.  Also Cherry et al. teach that a lubricant is mixed with the pellet as an excipient (Example 4, last lines).  These lubricants include hydrophobic substances including plant oils (pg. 22, middle).  Since the composition above contains calcium salts of carbonate and vitamins, then it would be obvious these would release calcium when they dissolved.

	Cherry et al. teach in the Examples that their composition does not need to have any probiotic (i.e. 0 wt%, See Examples 1-3) or can have 7.5 wt% probiotic on a support (Example 4).  Therefore Cherry et al. teaches that the probiotic in their composition can range from 0-7.5 wt%, which encompasses the ranges of claims 2 and 3 and is therefore to obvious to meet these concentration limitations by routine optimization between this range (MPEP 2144.05 I and II).
Cherry et al. teach an effervescent composition including the probiotic yeast, Saccharomyces cerevisiae. However they do not teach coating the yeast with a hydrophobic substance.  However this would be obvious in view of Abd-Talib et al. who teach that coating two different probiotic yeast, Saccharomyces Blouradii and Kluyvermyces lactis, with a hydrophobic composition comprising coconut oil to enhance the storage life of both of these probiotics as a spray dried powder (e.g. particles) (Abd-Talib, Figure 1 and pg. 81, col 2, 1st full paragraph).   Abd-Talib et al. even concludes that the results of coating these two probiotics to enhance their survival has a big potential for the animal feed industry (Abd-Talib, Conclusion).  Therefore it would be obvious to one of ordinary skill that coating the yeast of Cherry et al. with the hydrophobic coconut oil composition would be an improvement to the overall 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response To Applicant’s Arguments

Applicant's arguments have been fully considered but they are not persuasive.  
	The Applicant argues that since one of ordinary skill would not rely on the Cheery et al. to render obvious the claimed composition which is for the treatment of hypocalcemia in animals.  Applicant argues that Cheery et al. is drawn to probiotic composition which effervesces in a water trough.  However, as acknowledged by the Applicant, this composition is considered by its structure, not its intended use.  MPEP 2112.01 I and II are clear that if the prior art teaches a structure that is physically the same or similar, then its properties and functions are presumed to be the same as those claimed.  Therefore, since Cheery et al. meets the structural requirements of the composition, these arguments are not persuasive.   
Finally the Applicant argues that Cheery et al. teaches calcium carbonate as their acidogenic calcium rather than calcium chloride to their composition.  It is noted that calcium chloride is not limited in claims 1-3, 6, 7, and 12 -17 and the revised rejection above shows Cheery et al. renders obvious adding calcium iodine (an acidogenic calcium) up to 43 wt%.  Therefore this argument has been addressed in the revised rejection.

The Applicant argues that it is doubtful that the spray drying technique of Abd-Talib that is equivalent to that disclosed by the Applicant (Applicant’s argument’s, page 10, last paragraph).  This may be, however the claims do not recite the specific coating technique or coating obtained by the Applicant.   The claim limitations are only to a “dried live active yeast coated with a hydrophobic fat or fatty acid substance”.  The uniformity of the coating and the composition (e.g. vegetable wax, carnauba wax ect) is not claimed.  Indeed the Applicant’s Specification does not clearly describe the coating process of the yeasts, the composition of the coating, or the uniformity of the coating.  Therefore this argument is not persuasive since the combination of Cheery et al. with Abd-Talib seems to render obvious the structural limitations of the claims.
The Applicant asserts that Abd-Talib et al. does not protect the yeast or probiotics very well (Applicant’s arguments, bridging pg. 10 and 11).  However the Applicant does not provide any comparison that their composition is better at stabilizing yeasts or probiotics. Indeed the Applicant did not provide any experimental data on their composition. This type of data could be helpful in overcoming the prior art. 

s 8-11 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherry et al. (WO2012017363, Translation Provided ) in view of Abd-Talib et al. (Agricultural Sciences, 2013) as applied to claims 1-3, 6, 7, and 12 -17 above, and further in view of Le Jean (US 2013/0344005).
Cherry et al. teach an effervescent composition including citric acid, sodium bicarbonate, and the probiotic yeast, Saccharomyces cerevisiae while Alb-Talib et al. teach it is obvious to coat the yeast in a fatty substance to increase the storage life. Both Cherry et al. and Alb-Talib et al. are drawn to making effervescent compositions for ruminant animals. However they do not teach the effervescence is produced by the reaction of the effervescent pair of citric acid and calcium carbonate nor the amounts of the components in claim 8.  
However this would be obvious in view of Le Jean who teach an effervescent bolus for ruminant animals, specifically dairy cows, that preferably comprises citric acid and calcium carbonate (Le Jean, [0044-0045] and [0069]). He teaches that the amount of calcium carbonate can range from 5-50 wt% (Le Jean, [0028-0029]).  Le Jean also teach that compositions of at least 60% calcium chloride are suitable for ruminant feeds to prevent hypocalcaemia (Le Jean [0006-0010]).  Therefore it would be obvious to substitute calcium carbonate and citric acid for the effervescent compounds of Cherry et al. since Le Jean teaches that these are suitable for ruminant feeds.  Furthermore it would also be obvious to include at least 60% calcium chloride into the feed of Cherry et al. since Le Jean teaches that this amount is suitable for ruminant feeds and is useful in preventing hypocalcaemia in ruminants.  While the references above do not expressly teach that the amount of citric acid is 5%, this could be met by routine optimization of 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response To Applicant’s Arguments

Applicant's arguments have been fully considered but they are not persuasive.
Applicants urge that Le Jean does not suggest the delivery of yeast or other microorganisms to a ruminant animal as claimed. However, Le Jean is not applied alone, but in combination with Cherry et al. in view of Abd-Talib et al., and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.  M.P.E.P. § 2145 IV is clear that “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”.
Le Jean is applied to teach specifically to meet the effervescent pair of citric acid and calcium carbonate as well as adding 60% calcium chloride to a ruminant dietary 
The rational for keeping the Abd-Talib is to meet the limitations of claim 16 that depends from claim 8 and includes dried active yeast coated in a hydrophobic coating. 

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.